DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/682,786, application filed on 11/13/2019, and Preliminary Amendment filed on 05/22/2020.  In the Preliminary Amendment, claims 7, 15 and 20 are currently amended by Applicant.  Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 11/13/2019 and 05/22/2020, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-4, 6-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOREIS et al. (2017/0361139) in view of Mast (2017/0237054).

7.          With respect to claim 1, KOREIS teaches:
A system for storing a hazardous product (see discussion of hazardous items, such as lithium ion batteries or devices containing lithium-ion batteries where the batteries can overheat, para 1, para 14), comprising: 
a housing unit having an interior volume (see enclosure/housing that has a door and form an interior volume, Abstract, see volumetric housing in Fig. 2); 
one or more doors coupled to the housing unit for providing access to the interior volume (see enclosure/housing that has a door on the housing to cover the interior volume, Abstract, see volumetric housing in Fig. 2); and
a ventilation system for directing gasses and heat produced during a thermal event out of the interior volume (see vents for overheating devices, and to vent any gases in the air in the volume, para 18; see venturi tube ventilation system, para 18).
KOREIS appears to be silent regarding:
an electrical connection configured to transmit electricity into or out of the interior volume. 
However, MAST teaches:
an electrical connection configured to transmit electricity into or out of the interior volume (see battery charging safe box, including wire way, a wire way seal, to accommodate charging wire for charging and discharging battery [i.e. electrical connection] in housing, para 61). 
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the electrical connection charging/discharging cables of MAST into the invention of KOREIS because the hazardous products/materials taught in KOREIS include devices containing a chargeable lithium-ion batteries (para 60 – hazardous device, para 60-65), and MAST teaches charging/discharging a lithium-ion battery with its electrical connection charging cables.

8.          With respect to claim 2, KOREIS teaches:
 a sensor for detecting the thermal event (in the event the temperature of the volume/device/battery is greater than a threshold, para 31; see temperature sensor for determining an overheating device, Abstract); and 
a device configured to seal the one or more doors in response to the sensor detecting the thermal event (see latch for closing/sealing doors with an airtight seal when measured temperature exceeds threshold and overheating risk takes place, para 22).
 
9.          With respect to claim 3, KOREIS teaches:
a sensor for detecting the thermal event (in the event the temperature of the volume/device/battery is greater than a threshold, para 31; see temperature sensor for determining an overheating device, Abstract); and 
an alarm system operatively coupled to the sensor and configured to provide an alarm in response to the sensor detecting the thermal event (see warning light illuminated on a control panel to warn of overheating, para 28).

10.          With respect to claim 4, KOREIS teaches:
a sensor for detecting the thermal event (in the event the temperature of the volume/device/battery is greater than a threshold, para 31; see temperature sensor for determining an overheating device, Abstract); and 
a communication system in operatively coupled to the sensor and configured to transmit a signal in response to the sensor detecting the thermal event (see warning light illuminated on a control panel to warn of overheating when sensor detects temperature exceeding a threshold, para 28).

11.          With respect to claim 6, KOREIS teaches:
a fire suppression system configured for suppressing the thermal event in the housing unit (see fire extinguishing unit 131 of Fig 2, see para 19), 
wherein the fire suppression system includes a reservoir containing fire suppression materials and tubing disposed in the housing unit and in fluid communication with the reservoir (see fire extinguishing unit 141 of Fig 2, containing an extinguishing agent in a tube, see extinguishing unit including liquid, water, etc., para 19; see tubing 126/128/133 connected to tank filled with extinguishing agent, para 18-21).

12.          With respect to claim 7, KOREIS teaches:
wherein the tubing is configured to receive fire suppression materials from the reservoir and, in response to an increase in temperature resulting from the thermal event, the tubing breaches to distribute the fire suppression materials toward the thermal event (see releasing extinguishing agent when temperature of device/housing exceeds threshold level, para 20).

13.          With respect to claim 8, KOREIS teaches:
a modular attachment detachably coupled to the housing unit, wherein the reservoir of the fire suppression system is coupled to the modular attachment and the tubing is configured to detach from the reservoir (see connecting valves and ports at tubing connecting extinguishing agent tank to housing, para 18-21, Fig 2 @ 126/128/133).

14.          With respect to claim 9, KOREIS appears to be silent regarding:
an electrical charging device disposed in the interior volume of the housing unit and in conductive communication with the electrical connection; 
wherein the electrical charging device charges the hazardous product.
However, MAST teaches:
an electrical charging device disposed in the interior volume of the housing unit and in conductive communication with the electrical connection (see charging device and charging wires put into the interior volume of the housing to charge a battery stored in the housing, para 59-62); 
wherein the electrical charging device charges the hazardous product (charging the lithium-ion battery using the charging cables inserted into the charging box, para 59-62; see lithium-ion batteries causing pressure to build up while charging, and preventing flames caused by the charging of lithium-ion batteries, para 60 – hazardous device, para 60-65).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the electrical connection charging/discharging cables of MAST into the invention of KOREIS because the hazardous products/materials taught in KOREIS include devices containing a chargeable lithium-ion batteries (para 60 – hazardous device, para 60-65), and MAST teaches charging/discharging a lithium-ion battery with its electrical connection charging cables.

15.          With respect to claim 10, KOREIS teaches:
a dividing wall separating the interior volume of the housing unit into first and second individual compartments; wherein the one or more doors includes a first door for the first individual compartment and a second door for the second individual compartment (see first and second enclosure, where first enclosure is same or similar to second enclosure in that both enclosures store a device for protecting in case of a hazardous or dangerous event, para 28-32).

16.          With respect to claim 11, KOREIS teaches:
the housing unit including a removable panel for directing a force of the thermal event in a first direction (see valve that opens to allow air to escape the housing, Abstract).

17.          With respect to claim 12, KOREIS teaches:
a pump operatively coupled to the housing unit for pumping a fluid to the interior volume of the housing unit (see pressurized container to effectively pump extinguishing agent into volume to extinguish fire within volume, para 19-22).

18.          With respect to claim 13, KOREIS teaches:
an attachment point connected to the housing unit, wherein the attachment point is configured to attach directly or indirectly to a surface to prevent movement or to a tow cable to allow for the system to be towed behind a boat or ship in a marine environment (see entire system to it on an airplane, boat, bus etc, para 14).

19.          With respect to claim 14, KOREIS appears to be silent regarding:
an electrical connection control device for enabling or disabling the electrical connection; and a sensor operatively coupled to the electrical connection; wherein, responsive to the sensor detecting the thermal event, the electrical connection control device disables the electrical connection.
However, MAST teaches: 
an electrical connection control device for enabling or disabling the electrical connection (in the event the battery does catch fire, the charging stops, para 60-65); and 
a sensor operatively coupled to the electrical connection control device for detecting the thermal event (see sensors to determine whether a fire event occurs, then using flame arrestor, para 60); 
wherein, responsive to the sensor detecting the thermal event, the electrical connection control device disables the electrical connection (the event the battery does catch fire, the charging stops, para 60-65).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the electrical connection charging/discharging cables of MAST into the invention of KOREIS because the hazardous products/materials taught in KOREIS include devices containing a chargeable lithium-ion batteries (para 60 – hazardous device, para 60-65), and MAST teaches charging/discharging a lithium-ion battery with its electrical connection charging cables.

20.          With respect to claim 17, KOREIS teaches:
a housing unit having an interior volume (see enclosure/housing that has a door and form an interior volume, Abstract, see volumetric housing in Fig. 2); 
a door coupled to the housing unit configured for providing access to the interior volume of the housing unit (enclosure/housing that has a door on the housing to cover the interior volume, Abstract, see volumetric housing in Fig. 2); 
a ventilation system configured for directing gasses and heat produced during a thermal event from the interior volume of the housing unit to outside the housing unit (see vents for overheating devices, and to vent any gases in the air in the volume, para 18; see venturi tube ventilation system, para 18); 
a fire suppression system configured for suppressing the thermal event in the interior volume of the housing unit (fire extinguishing unit 141 of Fig 2, containing an extinguishing agent in a tube, see extinguishing unit including liquid, water, etc., para 19; see tubing 126/128/133 connected to tank filled with extinguishing agent, para 18-21), 
wherein the fire suppression system includes a reservoir containing fire suppression materials and tubing disposed along an interior wall of the housing unit and in fluid communication with the reservoir (fire extinguishing unit 141 of Fig 2, containing an extinguishing agent in a tube, see extinguishing unit including liquid, water, etc., para 19; see tubing 126/128/133 connected to tank filled with extinguishing agent, para 18-21); 
a sensor for detecting the thermal event (the event the temperature of the volume/device/battery is greater than a threshold, para 31; see temperature sensor for determining an overheating device, Abstract); and 
an alarm system in operatively coupled to the sensor that, in response to detection of the thermal event, is configured to provide an alarm (see warning light illuminated on a control panel to warn of overheating, para 28).
KOREIS appears to be silent regarding:
an electrical connection configured for transmitting electricity into or out of the interior volume.
However, MAST teaches:
an electrical connection configured for transmitting electricity into or out of the interior volume (see battery charging safe box, including wire way, a wire way seal, to accommodate charging wire for charging and discharging battery [i.e. electrical connection] in housing, para 61).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the electrical connection charging/discharging cables of MAST into the invention of KOREIS because the hazardous products/materials taught in KOREIS include devices containing a chargeable lithium-ion batteries (para 60 – hazardous device, para 60-65), and MAST teaches charging/discharging a lithium-ion battery with its electrical connection charging cables.

21.          With respect to claim 18, KOREIS teaches:
a communication system operatively coupled to the sensor that, in response to the sensor detecting the thermal event, is configured to transmit a signal (warning light illuminated on a control panel to warn of overheating, para 28 in response to temperature exceceding threshold, para 19-32).

22.          With respect to claim 19, KOREIS appears to be silent regarding:
an electrical charging device disposed in the interior volume of the housing unit and in conductive communication with the electrical connection; 
wherein the electrical charging device charges the hazardous product.
However, MAST teaches:
an electrical charging device disposed in the interior volume of the housing unit and in conductive communication with the electrical connection (see charging device and charging wires put into the interior volume of the housing to charge a battery stored in the housing, para 59-62); 
wherein the electrical charging device charges the hazardous product (charging the lithium-ion battery using the charging cables inserted into the charging box, para 59-62; see lithium-ion batteries causing pressure to build up while charging, and preventing flames caused by the charging of lithium-ion batteries, para 60 – hazardous device, para 60-65).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the electrical connection charging/discharging cables of MAST into the invention of KOREIS because the hazardous products/materials taught in KOREIS include devices containing a chargeable lithium-ion batteries (para 60 – hazardous device, para 60-65), and MAST teaches charging/discharging a lithium-ion battery with its electrical connection charging cables.

Allowable Subject Matter
23.	Claim is 20 allowed over the prior art of record because the prior art of record fails to teach the particular combination of limitations as recited in claim 20, a follows: 
a sensor, an alarm system, a communication system having a GPS, and a fire suppression device operatively coupled to the housing unit; and 
a processing device operatively coupled to the sensor, the memory device, the alarm system, the communication system, and the fire suppression device, 
wherein the processing device is configured to execute the instructions to: 
receive thermal event information from the sensor; 
store the thermal event information in the memory device; 
determine a thermal event based on the thermal event information; 
activate the alarm system in response to the thermal event; 
activate the fire suppression device in response to the thermal event; and 
transmit, via the communication system, the thermal event information and a GPS location of the housing unit; and disable the electrical connection.

24.	Claim 5, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

25.	With respect to claim 5, the prior art of record fails to teach the particular combination of limitations as recited in claim 5, a follows:
an electrical connection control device for enabling or disabling the electrical connection; 
a sensor, an alarm system, a communication system having a GPS, and a fire suppression device operatively connected to the housing unit; and 
a processing device operatively coupled to the sensor, the memory device, the alarm system, the communication system, and the fire suppression device, 
wherein the processing device is configured to execute the instructions to: 
receive thermal event information from the sensor; 
store the thermal event information in the memory device; 
determine the thermal event based on the thermal event information; 
activate the alarm system in response to the thermal event; 
activate the fire suppression device in response to the thermal event; 
transmit, via the communication system, the thermal event information and a GPS location; and disable the electrical connection.

26.	With respect to claim 15, the prior art of record fails to teach the particular combination of limitations as recited in claim 15, including the limitations recited in the corresponding base claims:
An electrical connection control device for enabling or disabling the electrical connection; and 
a door sensor operatively connected to the electrical connection control device, 
wherein the electrical connection control device is configured to disable the electrical connection when the door sensor detects the door in a first position and to enable the electrical connection when the door sensor detects the door in a second position.

27.	With respect to claim 16, the prior art of record fails to teach the particular combination of limitations as recited in claim 16, including the limitations recited in the corresponding base claims:
a responder access panel coupled to the housing unit, the responder access panel further comprising: 
a fire suppressant port for receiving at least one fluid chosen from a liquid, a fire suppressant, and an inert gas; 
a venting port configured for controlling a release of gasses and heat produced by the thermal event; 
a viewing portal configured for visual inspection of the thermal event; and 
a status panel for displaying internal status information of the housing unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851